DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application filed on April 15, 2020, in which claims 1-26 have been presented for examination.
Status of Claims
3.	Claims 1-26 are pending, of which claims 1, 2, 4, 8, 9, 12-14, 17-19 and 21-26 are rejected under 35 U.S.C. 103.
Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)	The disclosures of the prior-filed applications, Provisional Application Nos. 62/834,476, and 62/834,499, hereinafter “Provisional Applications,” fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, independent claim 1 recites at least in part, “communicate with one or more additional controllers via the network interface, wherein each of the one or more additional controllers is in one or more additional domains, wherein each domain has one or more resources including one or more of connect resources, storage resources, and compute resources, and wherein each domain provides different characteristics,	utilize at least part of a control pattern to obtain requirements for a service, and	cause, utilizing any of a peer relationship and a hierarchical relationship with the one or more additional controllers, at least part of implementation of a composition of resources to meet the requirements for the service, wherein the composition defines the resources provided in each domain for the service, and wherein the composition is based on the requirements and the different characteristics in each domain”.  The Provisional Applications fail to contain adequate support for the above limitations.	In particular, while the disclosure of 62/834,476 generally discusses a next-generation network architecture for connect, compute, sense, store and act (“CCSSA”) resources, and provides ongoing discussion of goals and objectives towards unifying telco, cloud and IoT, nevertheless, such discussion is made only at the conceptual level, entirely missing from the Provisional Applications.  There is absolutely no disclosure in either of the Provisional Applications of either a “control pattern,” “sense and act elements utilizing a local context to affect the resources it interacts with,” or “discern, infer, and decide elements,” which have “a global context across a scalable spatial continuum via the relationship with the additional controllers,” as discussed at paragraph [00188] of instant Specification, the “control pattern” utilizing a “connectivity graph,” as discussed at paragraph [00199] of instant Specification, much less how the claimed limitation of “utilize at least part of a control pattern to obtain requirements for a service” is achieved, the discussion of which completely silent at least with respect to this feature.  Independent claims 25 and 26 recite similar limitations which are equally deficient, there being a lack of adequate support and/or detail as to how such features/limitations are achieved/implemented.	Accordingly, the instant Application fails to comply with the requirement in the manner provided by 112(a), and cannot not be afforded a filing date of 04/16/2019, but will rather be afforded an effective filing date of 04/15/2020.
Information Disclosure Statement
5.	The information disclosure statement, filed April 15, 2020, is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102 of this 	title, if the differences between the claimed invention and the prior art are such 	that the claimed invention as a whole would have been obvious before the 	effective filing date of the claimed invention to a person having ordinary skill in 	the art to which the claimed invention pertains.  Patentability shall not be 	negated by the manner in which the invention was made.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 2, 4, 8, 9, 12-14, 17-19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Parvataneni et al. (United States Patent Application Publication No. US 2021/0051060 A1), hereinafter “Parvataneni” in view of SEIICHI KOIZUMI (United States Patent Application Publication No. US 2015/0363240 A1), hereinafter “KOIZUMI”.
	Regarding claim 1, Parvataneni discloses a controller associated with a domain, the controller comprising (wherein orchestrator 205 and controllers 220, within a multi-access edge computing (MEC) device 130 - See FIGS. 1 and 2A, both read on Applicant’s claimed “controller,” as instant Specification, at ¶ [0068] defines “controller” as a processing device that implements the intelligence providing a pattern of Sense, Discern, Infer, Decide, and Act (SDIDA), and has sense and act functionality over a set of resources, and works together with other controllers for creating compositions of resources that expand beyond the domain. The orchestrators 205 and controllers 220 each include logic that enables a collaborative machine learning-based resource management service. For added clarity, Examiner maps the recited “domain” to the disclosed MEC device 130, shown in detail in FIG. 2A, as Applicant’s instant Specification, at ¶ [0069] defines “domain” to include any device, network, cloud, multiple devices, etc., that provide resources such as connect (networking) resources, storage resources, and compute resources, particularly of which are used to provide a service to end-users, machines, etc.) (Parvataneni, FIGS. 1 and 2A, paragraphs [0031] and [0036]):a network interface (wherein Parvataneni discloses that each of the components shown within MEC device 130 (i.e., the orchestrator 205, controllers 220 and hosts 250) will take the form of device 400, shown in FIG. 4. More particularly, as shown in FIG. 4, such a device 400 will include a communication interface 425) (Parvataneni, FIG. 4, paragraph [0056]);one or more processors communicatively coupled to the network interface (wherein Parvataneni further discloses that each of the components shown within MEC device 130 (i.e., the orchestrator 205, controllers 220 and hosts 250) will include a processor 410) (Parvataneni, FIG. 4, paragraph [0056]); andmemory storing instructions that, when executed, cause the one or more processors to (wherein Parvataneni further discloses that each of the components shown within MEC device 130 (i.e., the orchestrator 205, controllers 220 and hosts 250) will include a memory/storage 415 that stores software 420) (Parvataneni, FIG. 4, paragraph [0056])	communicate with one or more additional controllers via the network interface (permits device 400 to communicate with other devices, networks, systems, and/or the like) (Parvataneni, FIG. 4, paragraph [0063]), wherein each of the one or more additional controllers is in one or more additional domains (again, multiple MEC devices 130 shown in FIG. 1, each shown with orchestrator and multiple controllers 220 in FIG. 2A) (Parvataneni, FIGS. 1 and 2A), wherein each domain has one or more resources including one or more of connect resources, storage resources, and compute resources (wherein each MEC device 130 additionally has multiple hosts 250, each providing various physical resources (e.g., processors, memory, storage, communication interface, and/or other types of hardware resources)) (Parvataneni, FIG. 2A, paragraphs [0029] and [0047]), and wherein each domain provides different characteristics (wherein different MEC devices 130 may be included, such as different system or management level MEC devices 130) (Parvataneni, paragraph [0030]), and	cause, utilizing any of a peer relationship and a hierarchical relationship with the one or more additional controllers (wherein the devices may be implemented as peer devices, though also shown in hierarchical fashion in FIG. 2A) (Parvataneni, FIG. 2A, paragraph [0013]), at least part of implementation of a composition of resources to meet the requirements for the service (wherein the controllers 220 include logic that provides machine learning-based resource management services, including RL agents 225 and resource managers 230. In particular, RL agents 225 include logic that uses various types of collected information as a basis to determine whether an auto-scaling rule should be modified. For example, the collected information may include network information and end device information. Network information may include information relating to resource utilization for physical, virtual, and/or logical resources at controller 220, host 250, and communication links. Network information may also include information relating to network performance, such as response rates for user requests, latency, packet drop rate, throughput, jitter, and/or other types of key performance indicators (KPIs), quality of service (QoS), service level agreement (SLA) parameters, and so forth. Based on the analysis of the collected information and an auto-scaling rule (in use), such as a default auto-scaling rule or a modified auto-scaling rule, RL agent 225 may determine whether to maintain the current auto-scaling rule or modify the current auto-scaling rule. The resource manager 230 may include logic that manages the amount of physical, virtual, and/or logical resources provisioned for an application service, and may modify the amount of resources allocated based on communication with the RL agent 225) (Parvataneni, FIG. 2A, paragraphs [0036]-[0037], [0039] and [0046]), wherein the composition defines the resources provided in each domain for the service, and wherein the composition is based on the requirements and the different characteristics in each domain (again, impliedly, as Parvataneni teaches management of the amount (i.e., “composition”) of physical, virtual, and/or logical resources provisioned for a required application service) (Parvataneni, paragraph [0046]).  Parvataneni does not explicitly disclose to utilize at least part of a control pattern to obtain requirements for a service.	In an analogous art, however, KOIZUMI discloses utilizing at least part of a control pattern to obtain requirements for a service (wherein KOIZUMI discloses a control pattern generation unit 11, configured for producing a plurality of control patterns, and a control unit 12, configured for controlling a virtual system using a selected one of the control patterns (See FIG. 1). More particularly, control pattern generation unit 11 generates a plurality of control patterns from a virtual system model and from policies of changes of the allocation of resources to a virtual system. The virtual system model has been generated by modeling the behaviors of network elements and servers of the virtual system operating on a virtual datacenter. The control patterns are to become candidates of control commands to the network resources and server resources of the virtual system. The control unit 12 predicts service levels, using the control patterns, and based on predicted results, selects and applies such a one of the multiple control patterns which will satisfy the service levels of the virtual system as well as satisfying a preset standard or reference) (KOIZUMI, FIG. 1, paragraphs [0051]-[0053]).	Parvataneni and KOIZUMI are analogous art because they are from the same problem solving area, namely, systems and methods of managing resources in computer networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Parvataneni and KOIZUMI before him or her, to modify the MEC device 130 of Parvataneni, to include the additional limitation of utilize at least part of a control pattern to obtain requirements for a service, as disclosed in KOIZUMI, with reasonable expectation that this would result in a machine learning-based resource management system that more efficiently and optimally allocated resources by utilizing control patterns to accurately predict service levels (See KOIZUMI, paragraphs [0022]-[0023]).  This approach to improving the multipoint communication system of Parvataneni was well within the ordinary ability of one of ordinary skill in the art based on the teachings of KOIZUMI.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Parvataneni with KOIZUMI to obtain the invention as specified in claim 1.
	Claim 25 includes a “non-transitory computer-readable storage medium” having computer readable code stored thereon for programming one or more processors to perform limitations substantially as described in “controller” claim 1, and does not appear to contain any additional features with regard to novelty and/or inventive step; therefore, as Parvataneni-KOIZUMI discloses such a “non-transitory computer-readable storage medium” (embodiments implemented as a non-transitory computer-readable storage medium) (Parvataneni, paragraph [0083]), claim 25 is rejected under the same rationale.
	In addition, claim 26 includes a “method” that performs limitations substantially as described in “controller” claim 1 and “non-transitory computer-readable storage medium” claim 25, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
	Regarding claim 2, Parvataneni-KOIZUMI discloses the controller of claim 1, wherein the control pattern includes sense, discern, infer, decide, and act elements (again, the logic that enables orchestrator 205 and controller 220 to automatically determine (i.e., “sense” and “discern”), infer, decide and to take action) (Parvataneni, paragraphs [0023], [0037] and [0039]).  The motivation regarding the obviousness of claim 1 is also applied to claim 2.
	Regarding claim 4, Parvataneni-KOIZUMI discloses the controller of claim 1, wherein the controller acts in a co-operative manner with at least one of the additional controllers, where each controller maintains information about its contribution to the composition including performance indicators (wherein again, network information may also include information relating to network performance, such as key performance indicators (KPIs). Upon receiving auto-scaling rule, RL device 215 of orchestrator 205 selects controller 220 to provide requested service) (Parvataneni, paragraphs [0037], [0050]-[0051]).  The motivation regarding the obviousness of claim 1 is also applied to claim 4.
	Regarding claim 8, Parvataneni-KOIZUMI discloses the controller of claim 1, wherein the controller interacts with the additional controllers to form a controller complex that self-assembles, self-regulates, and self-optimizes (again, automatically adjusting auto-scaling rules and continuously evaluating auto-scaling configurations and decisions, without human monitoring and intervention, to achieve optimal resource management, so as to “self-optimize”) (Parvataneni, paragraph [0011]).  The motivation regarding the obviousness of claim 1 is also applied to claim 8.
	Regarding claim 9, Parvataneni-KOIZUMI discloses the controller of claim 1, wherein the controller adds or deletes resources dynamically within the domain to meet the requirements (again, adjusting resources, including horizontal auto-scaling to adjust the number of instances (either up or down) of the same resource, and vertical auto-scaling to adjust the amount of resources of the same instance (either up or down)) (Parvataneni, paragraph [0044]).  The motivation regarding the obviousness of claim 1 is also applied to claim 9.
	Regarding claim 12, Parvataneni-KOIZUMI discloses the controller of claim 1, wherein at least part of the control pattern utilizes Machine Intelligence techniques (again, using a virtual system model generated by modeling the behaviors of network elements and servers of the virtual system operating on a virtual datacenter) (KOIZUMI, paragraph [0052).	Parvataneni and KOIZUMI are analogous art because they are from the same problem solving area, namely, systems and methods of managing resources in computer networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Parvataneni and KOIZUMI before him or her, to modify the MEC device 130 of Parvataneni, to include the additional limitation of wherein at least part of the control pattern utilizes Machine Intelligence techniques, as disclosed in KOIZUMI, with reasonable expectation that this would result in a machine learning-based resource management system that more efficiently and optimally allocated resources by utilizing control patterns to accurately predict service levels, particularly by having the control patterns prove candidates for control commands to network resources and server resources of the virtual systems (See KOIZUMI, paragraph [0052]).  This approach to improving the multipoint communication system of Parvataneni was well within the ordinary ability of one of ordinary skill in the art based on the teachings of KOIZUMI.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Parvataneni with KOIZUMI to obtain the invention as specified in claim 12.
	Regarding claim 13, Parvataneni-KOIZUMI discloses the controller of claim 1, wherein each domain is one of different ecosystem types and/or spans commercial boundaries (wherein again, MEC network 125 may include different types (system or management level) of MEC devices 130) (Parvataneni, paragraph [0030]).  The motivation regarding the obviousness of claim 1 is also applied to claim 13.
	Regarding claim 14, Parvataneni-KOIZUMI discloses the controller of claim 1, wherein the controller and the one or more additional controllers are each included in a node of a plurality of nodes (again, within the plurality of MEC devices 130) (Parvataneni, FIG. 1, paragraph [0012]), and wherein the plurality of nodes are assembled into a self-assembling network to implement the composition that includes a geographic distribution of the plurality of nodes (geographically distributed at the edge of the network) (Parvataneni, paragraph [0020]), and is based on the requirements which include one or more of latency and jitter (network performance such as latency and jitter) (Parvataneni, paragraph [0037]).  The motivation regarding the obviousness of claim 1 is also applied to claim 14.
	Regarding claim 17, Parvataneni-KOIZUMI discloses the controller of claim 1, wherein the control pattern obtains the requirements for the service based on ongoing monitoring of any of i) performance of the service and ii) performance of each domain (wherein at FIG. 26, KOIZUMI gives a concrete example, whereby control pattern candidates are compared, and the candidate resulting in greatest performance of the given service (in this case a Web Service), with the least amount of resource consumption is selected as the control pattern) (KOIZUMI, FIG. 26, paragraph [0112]).	Parvataneni and KOIZUMI are analogous art because they are from the same problem solving area, namely, systems and methods of managing resources in computer networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Parvataneni and KOIZUMI before him or her, to modify the MEC device 130 of Parvataneni, to include the additional limitation of wherein the control pattern obtains the requirements for the service based on ongoing monitoring of any of i) performance of the service and ii) performance of each domain, as disclosed in KOIZUMI, with reasonable expectation that this would result in a machine learning-based resource management system that more efficiently and optimally allocated resources by comparing control pattern candidates and selecting the best candidate for the service, thereby leading to an increased quantity of resources that can be allocated to other systems (See KOIZUMI, paragraph [0054]).  This approach to improving the multipoint communication system of Parvataneni was well within the ordinary ability of one of ordinary skill in the art based on the teachings of KOIZUMI.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Parvataneni with KOIZUMI to obtain the invention as specified in claim 17.
	Regarding claim 18, Parvataneni-KOIZUMI discloses the controller of claim 1, wherein the control pattern obtains updates related to any of the requirements for the service and performance of each domain, and wherein changes to the composition are caused based on the updates (wherein again, the control patterns are generated at least in part from policies of changes to allocation of resources to the virtual system) (KOIZUMI, paragraph [0052]).	Parvataneni and KOIZUMI are analogous art because they are from the same problem solving area, namely, systems and methods of managing resources in computer networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Parvataneni and KOIZUMI before him or her, to modify the MEC device 130 of Parvataneni, to include the additional limitation of wherein the control pattern obtains updates related to any of the requirements for the service and performance of each domain, and wherein changes to the composition are caused based on the updates, as disclosed in KOIZUMI, with reasonable expectation that this would result in a machine learning-based resource management system that ensured resource consumption was at a minimum (See KOIZUMI, paragraph [0054]).  This approach to improving the multipoint communication system of Parvataneni was well within the ordinary ability of one of ordinary skill in the art based on the teachings of KOIZUMI.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Parvataneni with KOIZUMI to obtain the invention as specified in claim 18.
	As to claim 19, Parvataneni-KOIZUMI discloses the controller of claim 1, wherein the characteristics include any of latency, bandwidth, jitter, and cost (again, network information including at least utilization for resources at the controller 220, as well as network performance such as latency and jitter) (Parvataneni, paragraph [0037]).  The motivation regarding the obviousness of claim 1 is also applied to claim 19.
	As to claim 21, Parvataneni-KOIZUMI discloses the controller of claim 1, wherein each domain includes one or more disparate devices that communicate with the controller via open Application Programming Interfaces (APIs) and shared information models (again, controllers 220, implemented as device 400 (See again FIG. 4) and including various processing logic or circuitry, e.g., multiplexing/de-multiplexing, filtering, amplifying, converting, error correction, as well as application programming interfaces (APIs)) (Parvataneni, paragraph [0037]).  The motivation regarding the obviousness of claim 1 is also applied to claim 21.
	As to claim 22, Parvataneni-KOIZUMI discloses the controller of claim 1, wherein the control pattern utilizes a connectivity graph between the plurality of resources and performance indicators related to connectivity and capability of the plurality of resources, to determine the composition, and wherein the controller and the additional controllers participate in a distributed search of the connectivity graph (wherein FIG. 12 illustrates the effect of a change in resource allocation for two different policies. In particular, the diagram of FIG. 12 shows resource allocation change policies A, B applicable to a load balancer on the virtual system. The resource allocation change policy A of FIG. 12 changes over a load balancer to a single flow controller (FC1) and two load balancers. The resource allocation change policy B of FIG. 12 adds resources (memory and the number of CPU cores) to a load balancer. The graph shown on the right side of FIG. 12 is a pattern of application and the graph shown on the left side of FIG. 12 is a resource allocation change policy) (KOIZUMI, FIG. 12, paragraphs [0099] and [0117]).	Parvataneni and KOIZUMI are analogous art because they are from the same problem solving area, namely, systems and methods of managing resources in computer networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Parvataneni and KOIZUMI before him or her, to modify the MEC device 130 of Parvataneni, to include the additional limitation of wherein the control pattern utilizes a connectivity graph between the plurality of resources and performance indicators related to connectivity and capability of the plurality of resources, to determine the composition, and wherein the controller and the additional controllers participate in a distributed search of the connectivity graph, as disclosed in KOIZUMI, with reasonable expectation that this would result in a machine learning-based resource management system that enabled users to match the patterns of application of resource allocation change policies against virtual system models, thereby making it possible to extract the resource allocation change policy or policies applicable to the virtual system model in question (See KOIZUMI, paragraph [0101]).  This approach to improving the multipoint communication system of Parvataneni was well within the ordinary ability of one of ordinary skill in the art based on the teachings of KOIZUMI.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Parvataneni with KOIZUMI to obtain the invention as specified in claim 22.
	As to claim 23, Parvataneni-KOIZUMI discloses the controller of claim 1, wherein at least one of the resources implement at least part of a control pattern therewithin (control pattern generation unit 110) (KOIZUMI, paragraphs [0064]).	Parvataneni and KOIZUMI are analogous art because they are from the same problem solving area, namely, systems and methods of managing resources in computer networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Parvataneni and KOIZUMI before him or her, to modify the MEC device 130 of Parvataneni, to include the additional limitation of wherein at least one of the resources implement at least part of a control pattern therewithin, as disclosed in KOIZUMI, with reasonable expectation that this would result in a machine learning-based resource management system that more efficiently and optimally allocated resources by utilizing control patterns to accurately predict service levels (See KOIZUMI, paragraphs [0022]-[0023]).  This approach to improving the multipoint communication system of Parvataneni was well within the ordinary ability of one of ordinary skill in the art based on the teachings of KOIZUMI.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Parvataneni with KOIZUMI to obtain the invention as specified in claim 23.
	As to claim 24, Parvataneni-KOIZUMI discloses the controller of claim 1, wherein a relationship between the controller and at least one of the additional controllers is at a dynamically varying intricacy level that indicates a detail of information exchange therebetween (wherein again, the machine learning-based resource management service may use network information, end device information, and/or other types of collected information as a basis to automatically adjust and/or apply the auto-scaling rules for managing the network resources associated with the application service of an application service layer network) (Parvataneni, paragraph [0010]).  The motivation regarding the obviousness of claim 1 is also applied to claim 24.
Allowable Subject Matter
10.	Claims 3, 5-7, 10, 11, 15, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, BILLORE et al. (USPGPUB 2018/0324106) discloses a dynamic resource allocation method and apparatus in a software-defined network, including 5G or pre-5G communication system to be provided for supporting a data rate higher than that of a 4G communication system such as LTE.  A dynamic resource allocation method of an intelligent orchestrator in a software-defined network (SDN) includes acquiring operation data related to resource allocation in the SDN, adjusting at least one of virtual switch and host parameters based on the operation data and a preconfigured scheduling policy, and allocating resources dynamically according to the adjustment result (See BILLORE, Abstract).  In addition, Kocberber et al. (USPGPUB 2020/0259722) is directed to computer cloud monitoring, including techniques for autonomous and artificially intelligent administration of a computer cloud health monitoring system (See Kocberber, Abstract).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441